        Case 2:18-cr-00018-KS-MTP Document 147 Filed 11/19/18 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO. 2:18-cr-18-KS-MTP

HOPE EVANGULANE THOMLEY
HOWARD RANDALL THOMLEY, and
GLENN DOYLE BEACH, JR.,

      UNITED STATES’ MOTION TO DISCLOSE IRS RECORDS IN DISCOVERY

        Comes now the United States through counsel and respectfully moves this Court pursuant

to Title 26, United States Code, Section 6103(h)(4), for an order permitting the disclosure of certain

tax records to the defendants Hope Evangulane Thomley, Howard Randall Thomley and Glenn

Doyle Beach, Jr. (the “Defendants”) in the present case, and shows the Court as follows:

     1. Defendants Howard Randall and Hope Evangulane Thomley (the “Thomley Defendants”)

        have consented to this motion. The government has twice attempted to consult with counsel

        for Defendant Glenn Doyle Beach, Jr., who has not yet responded with consent or

        objections, but he is expected to update the Court with his position shortly.

     2. Officers and employees of the Department of the Treasury, have obtained access to certain

        tax return and return information because the discharge of their official duties required

        such inspection for tax administration purposes.

     3. The Indictment in the present case charges a violation of Title 18, United States Code,

        Section 1956(a)(1)(A)(ii), which is conspiracy to commit money laundering, with an object

        of violating, inter alia, Title 26, United States Code, Section 7206, specifically, filing tax

        returns containing materially false statements in order to falsely claim deductions and

        underreport taxable income. (Indictment, Count 24(b)).
             Case 2:18-cr-00018-KS-MTP Document 147 Filed 11/19/18 Page 2 of 6



          4. That is, in Count 24, each of the Defendants is charged with, inter alia, participating in a

             conspiracy to launder money for the purpose of evading taxes.

          5. In matters involving tax administration, Title 26, United States Code, Section 6103(h)

             permits the disclosure of tax returns and tax return information in a Federal judicial

             proceeding pertaining to tax administration if (A) “the taxpayer is a party to the proceeding,

             or the proceeding arose out of, or in connection with, determining the taxpayer’s… criminal

             liability…;” (B) “if the treatment of an item reflected on such return is directly related to

             the resolution of an issue in the proceeding;” (C) “if such return or return information

             directly relates to a transactional relationship between a person who is a party to the

             proceeding and the taxpayer which directly affects the resolution of an issue in the

             proceeding;” or (D) to the extent required by order of a court pursuant to [the Jencks Act]

             or [Rule 16 discovery], such court being authorized in the issuance of such order to give

             due consideration to congressional policy favoring the confidentiality of returns and return

             information as set forth in this title.”

          6. In the present case, giving due consideration to the congressional policy favoring

             confidentiality as set forth above, the United States seeks to make the following disclosures

             of the following tax returns and tax return information, based on the considerations set

             forth below:

 Person or Entity who Filed       Defendant(s) to Whom The               Statutory Reason for Disclosure
the Return/Information to be      Return/Information Will be
         Disclosed                        Disclosed
                                                                    26 U.S.C. §6103(h)(4)(C) and (D) – The tax
Advantage Medical Infusion,
                                                                    return shows a change in ownership which
LLC                                       All Defendants
                                                                    involves these Defendants or entities with
2013 and 2014
                                                                    which they are associated.
Advantage Pharmacy, LLC                                             26 U.S.C. §6103(h)(4)(C) & (D) – The
                                          All Defendants
2012 - 2016                                                         return information discloses a transactional


                                                        2
             Case 2:18-cr-00018-KS-MTP Document 147 Filed 11/19/18 Page 3 of 6



                                                        relationship between the taxpayer and the
                                                        defendants.
                              Glenn Doyle Beach, Jr.    26 U.S.C. §6103(h)(4)(A) – The taxpayer is
                                   (All Years)          party to the proceeding
                             Hope Evangulane Thomley    26 U.S.C. §6103(h)(4)(D) – These years are
Glenn Doyle Beach, Jr.
                             Howard Randall Thomley     related to the conspiracy charged in Count
                              (2013, 2014, and 2015)    24, which all defendants are charged with
                                                        joining.
                                                        26 U.S.C. §6103(h)(4)(C) & (D) – These
                                                        years are related to the conspiracy charged
                                                        in Count 24, which all defendants are
Hope Thomley Holdings, LLC        All Defendants        charged with joining, and as to Hope
                                                        Thomley, these returns demonstrate a
                                                        transactional relationship between the
                                                        defendant and the taxpayer.
                             Howard Randall Thomley     26 U.S.C. §6103(h)(4)(A) – The taxpayers
                             Hope Evangulane Thomley    are party to the proceeding.
                                    (All years)
Howard & Hope Thomley                                   26 U.S.C. §6103(h)(4)(D) – These years are
                               Glenn Doyle Beach, Jr.   related to the conspiracy charged in Count
                               (2013, 2014, and 2015)   24, which all defendants are charged with
                                                        joining.
                                                        26 U.S.C. §6103(h)(4)(C) & (D) – These
                                                        years are related to the conspiracy charged
                                                        in Count 24, which all defendants are
Howard Thomley Holdings,
                                  All Defendants        charged with joining, and as to Howard
LLC
                                                        Thomley, these returns demonstrate a
                                                        transactional relationship between the
                                                        defendant and the taxpayer.
                                                        26 U.S.C. §6103(h)(4)(B),(C), and (D) –
                                                        The treatment of an item on the return, and
                                                        the transactional relationship between the
                                                        entity and Beach are both at issue in the
IMPS Holdings Series E            All Defendants
                                                        proceeding. As to the Thomley Defendants,
                                                        the information is related to the conspiracy
                                                        charged in Count 24, which all defendants
                                                        are charged with joining
                                                        26 U.S.C. §6103(h)(4)(D) – These years are
                                                        related to the conspiracy charged in Count
IMPS, International LTD           All Defendants
                                                        24, which all defendants are charged with
                                                        joining.
                                                        26 U.S.C. §6103(h)(4)(D) – These years are
                                                        related to the conspiracy charged in Count
IPMS, LLC                         All Defendants
                                                        24, which all defendants are charged with
                                                        joining.


                                               3
              Case 2:18-cr-00018-KS-MTP Document 147 Filed 11/19/18 Page 4 of 6



                                                         26 U.S.C. §6103(h)(4)(B),(C), and (D) –
                                                         The treatment of an item on the return, and
                                                         the transactional relationship between the
                                                         entity and Hope Thomley are both at issue
IPMSI Holdings Series B            All Defendants
                                                         in the proceeding. As to Beach and Howard
                                                         Thomley, the information is related to the
                                                         conspiracy charged in Count 24, which all
                                                         defendants are charged with joining.
                                                         26 U.S.C. §6103(h)(4)(B),(C), and (D) –
                                                         The treatment of an item on the return, and
                                                         the transactional relationship between the
Thomley Properties, LLC                                  entity and Hope and Howard Thomley are
                                   All Defendants
2013, 2014, and 2015                                     both at issue in the proceeding. As to Beach,
                                                         the information is related to the conspiracy
                                                         charged in Count 24, which all defendants
                                                         are charged with joining.
                                                         26 U.S.C. §6103(h)(4)(C) as to Glenn
                                Glenn Doyle Beach, Jr.   Doyle Beach, Jr., these returns demonstrate
                                     (All years)         a transactional relationship between the
TLC, Rx                                                  defendant and the taxpayer.
                                                         26 U.S.C. §6103(h)(4) (D) – These years
                              Hope Evangulane Thomley
                                                         are related to the conspiracy charged in
                              Howard Randall Thomley
                                                         Count 24, which all defendants are charged
                               (2013, 2014, and 2015)
                                                         with joining.
                                                         26 U.S.C. §6103(h)(4)(C) & (D) – proceeds
                                                         from Advantage Pharmacy have a
                                                         transactional relationship with the tax
                                                         charges, and therefore, the tax return is
Total Care Marketing
                                   All Defendants        relevant to the defense and therefore must
All Years
                                                         be produced pursuant to Rule 16. Moreover,
                                                         the return information discloses a
                                                         transactional relationship between the
                                                         taxpayer and the defendants.
                                                         26 U.S.C. §6103(h)(4)(C) as to Hope and
                              Hope Evangulane Thomley
                                                         Howard Thomley, these returns demonstrate
                              Howard Randall Thomley
                                                         a transactional relationship between the
                                     (All years)
United Business Ventures,                                defendant and the taxpayer.
LLC                                                      26 U.S.C. §6103(h)(4) (D) – These years
                                Glenn Doyle Beach, Jr.   are related to the conspiracy charged in
                                (2013, 2014, and 2015)   Count 24, which all defendants are charged
                                                         with joining.
                                                         26 U.S.C. §6103(h)(4)(D) – These years are
Strategic IP Management
                                                         related to the conspiracy charged in Count
Services Ireland, Limited          All Defendants
                                                         24, which all defendants are charged with
2013, 2014, 2015
                                                         joining.


                                                4
              Case 2:18-cr-00018-KS-MTP Document 147 Filed 11/19/18 Page 5 of 6



                                                                  26 U.S.C. §6103(h)(4)(D) – These years are
Strategic IP Sales and
                                                                  related to the conspiracy charged in Count
Marketing, Limited                       All Defendants
                                                                  24, which all defendants are charged with
2013, 2014, 2015
                                                                  joining.
                                                                  26 U.S.C. §6103(h)(4)(D) – These years are
IMPS Holdings, LLC                                                related to the conspiracy charged in Count
                                         All Defendants
2013, 2014, 2015                                                  24, which all defendants are charged with
                                                                  joining.


              WHEREFORE, for the foregoing reasons, the government respectfully requests that the

       Court ORDER that the tax records listed above may be produced as stated to the Defendants listed.



       Dated: November 19, 2018                    Respectfully submitted,

                                                   D. MICHAEL HURST, JR.
                                                   UNITED STATES ATTORNEY

                                            By:    s/ Katherine Payerle

                                                   Mary Helen Wall (MS Bar #100857)
                                                   Assistant United States Attorney
                                                   501 E. Court Street, Suite 4.430
                                                   Jackson, Mississippi 39201-0101
                                                   Telephone: (601) 965-4480
                                                   Fax: (601) 965-4409
                                                   mary.helen.wall@usdoj.gov

                                                   Katherine E. Payerle (NC Bar #36897)
                                                   Jared L. Hasten (IL Bar #6296695)
                                                   Trial Attorneys
                                                   U.S. Department of Justice
                                                   Criminal Division, Fraud Section
                                                   1400 New York Ave., N.W.
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 816-9269
                                                   katherine.payerle@usdoj.gov
                                                   jared.hasten@usdoj.gov




                                                      5
       Case 2:18-cr-00018-KS-MTP Document 147 Filed 11/19/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE
        I, Katherine Payerle, hereby certify that on this day, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all
parties of interest.

       On this, the 19th day of November, 2018.


                                                       s/ Katherine Payerle
                                                       Katherine Payerle
                                                       Trial Attorney




                                                  6
